Citation Nr: 1218138	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-50 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent, prior to March 31, 2010, and a rating in excess of 20 percent, effective from March 31, 2010, for bilateral hearing loss.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1984 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for impaired hearing, bilateral; denied a rating in excess of 10 percent for tinnitus; denied ratings in excess of 10 percent for chronic suppurative otitis media, right and left ears, denied a compensable rating for perforation of the tympanic membrane, right and left ears; and denied a TDIU rating.  Although the Veteran perfected appeals as to all of the issues addressed in the September 2008 rating decision, in March 2010, he indicated in a statement (VA Form 21-4138) that he only wanted to pursue appeals as to the bilateral hearing loss and the TDIU.  Thus, the other issues regarding increased ratings for tinnitus; chronic suppurative otitis media, right and left ears; and perforation of the tympanic membranes, right and left ears, are not before the Board at this time.

The record reflects that in his substantive appeal (VA Form 9), dated in December 2009, the Veteran requested a Travel Board hearing, at the RO, before a Veterans Law Judge.  A hearing was schedule in November 2010, but the Veteran was unable to attend and requested that the hearing be rescheduled.  The hearing was rescheduled for June 2011, however, the Veteran failed, without explanation, to report for that hearing.  His request for a Board hearing therefore is considered withdrawn.

The issues of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to March 31, 2010, the audiometric findings show that the Veteran had no more than Level II hearing acuity in the right and left ears, and that he did not have an exceptional pattern of hearing loss at that time. 

2.  From March 31, 2010, the audiometric findings show that the Veteran had no more than Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear, and that he did have an exceptional pattern of hearing loss.  


CONCLUSIONS OF LAW

1. Prior to March 31, 2010, the criteria for a rating in excess of 10 percent, for bilateral hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.85, Diagnostic Code 6100 (2011). 

2. Effective from March 31, 2010, the criteria for a rating in excess of 20 percent, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the September 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in November 2007 and March 2010.  Only the March 2010 VA examination included a review of the claims folder, however, both VA examinations included a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Thus, the Board finds that these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran contends he should be entitled to increased ratings, prior to and effective from March 31, 2010, for his service-connected bilateral hearing loss, which has been rated by the RO under Diagnostic Code (DC) 6100.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the Roman numeral designation for hearing impairment will be taken from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or VIa, whichever results in the higher numeral will be used, and the numeral will elevated to the next higher roman numeral.  38 C.F.R. § 4.86(b) .

For the period prior to March 31, 2010, the Board notes that the most reliable and probative evidence of record consists of the VA audiological test results of November 2007, which revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 55, 50, 70, and 80, for an average of 64, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 50, 55, 75, and 100, for an average of 70.  Speech recognition scores using the Maryland CNC Test were 98 percent in the right ear and 94 percent in the left  

Evaluating the VA audiological test results from November 2007, the Board finds that when the puretone threshold averages and the speech recognition scores for the right ear are applied to Table VI (Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination), the numeric designation of hearing impairment is level II.  When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is level II.  When these numeric designations for the right and left ears from the November 2007 VA examination is applied to Table VII (Percentage Evaluation for Hearing Impairment-DC 6100), the percentage of disability for hearing impairment is 0 percent; thus a rating in excess of 10 percent is most definitely not warranted.  See 38 C.F.R. § 4.85, DC 6100. 

For the period from March 31, 2010, the Board notes that the evidence of record consists of the VA audiological test results of March 31, 2010, which revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:  55, 55, 75, and 85, for an average of 66, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 65, 60, 80, and 90, for an average of 74.  Speech recognition scores using the Maryland CNC Test were 100 percent in the right ear and 96 percent in the left ear.  

Evaluating the March 2010 VA audiological test results, the Board finds that when the puretone threshold averages and the speech recognition scores for the right ear are applied to Table VI, the numeric designation of hearing impairment is level II.  When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is level II.  When these numeric designations for the right and left ears ,from the March 2010 VA examination, are applied to Table VII, the percentage of disability for hearing impairment is 0 percent, and, therefore, a compensable rating would not be warranted.  See 38 C.F.R. § 4.85, DC 6100.  The Board also notes, however, that audiological findings from the March 2010 VA examination show that both the right and left ears contained an exceptional pattern of hearing impairment, because the puretone threshold at each of the four frequencies for each ear was 55 decibels or more.  See 38 C.F.R. § 4.86.  Thus, in considering Table VIA, the puretone threshold average of 66, for the right ear, yields roman numeral "V", and the puretone threshold average of 74, for the left ear, yields roman numeral "VI".  Applying the "V" for the right ear and "VI" for the left ear to Table VII, results in a 20 percent rating, effective from March 31, 2010.  38 C.F.R. §§ 4.85, 4.86.  

As noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  In reviewing the competent evidence of record, the Board finds that the Veteran's degree of bilateral hearing loss has failed, thus far, to meet the standards for a rating in excess of 10 percent prior to March 31, 2010, and has failed to meet the standards for a rating in excess of 20 percent, effective from March 31, 2010.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for a rating in excess of 10 percent, prior to March 31, 2010, and a rating in excess of 20 percent, effective from March 31, 2010, for bilateral hearing loss, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



III. Extraschedular Evaluation

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra- schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran contends that his hearing loss impedes his ability to communicate and to hear, and therefore prevents him from working.  Here, however, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  The Veteran's hearing loss is shown to be manifested by difficulty hearing speech, however, the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture due to the Veteran's hearing loss is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Additionally, there is no indication the Veteran has been frequently hospitalized or experienced marked interference with employment due to his bilateral hearing loss.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted. 

The Board lastly notes that, given the Veteran's perfected appeal of, and further required development for the matter of entitlement to a TDIU, the issue of a TDIU need not be addressed at this time.  See generally, Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent, prior to March 31, 2010, for bilateral hearing loss, is denied.

A rating in excess of 20 percent, from March 31, 2010, for bilateral hearing loss, is denied.


REMAND

The Veteran essentially contends he is unable to obtain and maintain work due to his service-connected disabilities - which include bilateral hearing loss, tinnitus, chronic suppurative otitis media, both ears; and perforation of the tympanic membranes, both ears.  He has submitted numerous statements to this effect, and essentially maintains that due to his "deafness", he has been unable to work since 2005/2006 when he was reportedly fired because he could not hear the foreman.  (Although an employer statement obtained from one of his last employers shows he voluntarily quit.)  He has also repeatedly contended that he is unable to hear because his PE tubes keep falling out of his ears, and that he is unable to hear when the tubes are out.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a)(3).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration includes education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  

Here, the Veteran has been granted service connection for bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated 10 percent disabling; chronic suppurative otitis media, right and left ears, each rated as 10 percent disabling; and perforation of the tympanic membranes, right and left ear, each rated as 0 percent disabling.  Thus, his combined disability rating, effective March 31, 2010, is 40 percent.  See 38 C.F.R. § 4.25.  Because the Veteran's disabilities, hearing loss, tinnitus, otitis media, and perforated tympanic membranes, arguably affect a single bodily system, the auditory system, and result from a common etiology (acoustic trauma and noise exposure in service), these disabilities should be considered one disability.  Nevertheless, because the Veteran does not have a single disability evaluated as 60 percent disabling (even considering the above disorders as one disability, the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.

The Veteran has submitted numerous statements indicating he had to quit work and could not work because of his inability to hear, which was exacerbated by his tubes always falling out.  Consequently, a TDIU under the provisions of 38 C.F.R. § 4.16(b) is still a possibility.

On a VA audiological examination in November 2007, the Veteran reported military noise exposure to gunfire, grenades, and missiles, and that there was a specific incident in basic training in which his tympanic membranes ruptured after he was given inappropriate hearing protection during training exercises.  He also reported having occupational noise exposure, from factory noise, for 10 years, but he did wear hearing protection.  Pure tone testing revealed a moderate to severe mixed hearing loss in the right ear and moderate to profound mixed hearing loss in the left ear.  The examiner (an audiologist) indicated that she did not consider hearing loss and/or tinnitus to be disabilities that rendered an individual unemployable, and that many occupations did not rely significantly on hearing and may be performed successfully despite a hearing loss.  The examiner indicated that this was especially true for physical or trade positions including the Veteran's past occupation of being a factory worker.  The examiner concluded that the Veteran was not considered to be unemployable based upon hearing loss and tinnitus.  

On a VA examination of the ear in November 2007, the Veteran reported he had tubes placed in his ears, but the tubes fell out, and that during the time he had tubes in his ears, he had good hearing, but when the tubes fell out he was unable to hear anything.  The examiner (a physician) indicated that there was evidence of increased severity of the Veteran's otitis media, with possible cholesteatoma formation, which was considered severe in nature.  With regard to unemployability, the VA examiner opined that the Veteran's decreased hearing in his ears, due to his current condition, would limit the type of employment he could be involved in.  The VA examiner also indicated that considering that the Veteran would be at greater risk of injury at the normal work place because of his inability to hear due to his hearing problems, "will consider the Veteran disabled due to the above".

On a VA audiological examination in March 2010, the Veteran reported an increased in his hearing loss since his PE tubes had been expelled, and he reported difficulty hearing in all listening situations and difficulty tolerating the constant tinnitus.  Pure tone testing revealed a moderate to severe mixed hearing loss in the right ear and moderately severe to profound mixed hearing loss in the left ear.  The examiner characterized the effect on his occupation as "significant", and noted that the disability impacted the Veteran's occupational activities through poor social interactions and hearing difficulty.  The examiner (who was the same audiologist who rendered an opinion in 2007) opined that the Veteran was not considered to be unemployable based on hearing loss and tinnitus.  The examiner cited the same rationale as before that she did not consider hearing loss and/or tinnitus to be disabilities that rendered an individual unemployable.  

The Board notes that while a VA audiologist and a VA physician have provided opinions regarding the effect of the Veteran's hearing loss and tinnitus on his employability, the Board finds that these opinions are insufficient because there are problems with the rationales provided and a remand for clarification is warranted.  In that regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the VA physician's opinion in 2007, the Board notes that this opinion is based on improper rationale and was rendered without a review of the Veteran's claims folder and without a review of the Veteran's current audiological results (which were assessed two days later on the VA audiological examination).  Thus, the VA physician's opinion in 2007 was based on a rationale that the Veteran had an "inability to hear due to his hearing problems", however, the competent evidence of record (the audiological results) do not suggest the Veteran has deafness or is unable to hear.  With regard to the VA audiologist's opinions from 2007 and 2010, the audiologist indicated she did not consider hearing loss and/or tinnitus to be disabilities that rendered an individual unemployable, and that many occupations (including the Veteran's past occupation of being a factory worker) did not rely significantly on hearing and may be performed successfully despite a hearing loss.  The Board notes that the VA audiologist has based her opinion on her general beliefs (which apparently would never permit a finding of unemployability based on hearing loss and tinnitus) and not on this Veteran's own specific situation.  Thus, because of these problematic opinions, it is unclear as to whether the Veteran's service-connected disabilities, in and of themselves, preclude him from following a substantially gainful occupation.  As such, a clarifying VA opinion regarding the Veteran's employability is in order.  38 C.F.R. § 3.159(c)(4).  In addition, updated VA treatment records should be obtained and added to the record.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding his employment and any recent treatment he may have received regarding his hearing loss, tinnitus, bilateral otitis media, or bilateral perforated tympanic membranes.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  This should specifically included updated and current pertinent VA treatment records.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to evaluate the impact of his service-connected disabilities (bilateral hearing loss, tinnitus, bilateral otitis media, and bilateral perforated membranes ) on his employability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  The examiner may, but need not, conduct physical examinations or testing of the Veteran for one or all of his various service-connected disabilities.  The examiner must provide a detailed rationale for all opinions stated.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should explain why this is so.  

3. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 



(CONTINUED ON THE NEXT PAGE)

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


